As filed with the Securities and Exchange Commission on August 30, 2010 1933 Act File No. 333-168122 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 1 x EATON VANCE GROWTH TRUST (Exact name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. This Post-Effective Amendment No. 1 to the Registrants Registration Statement on Form N-14 shall become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Shares of Beneficial Interest of Eaton Vance Multi-Cap Growth Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. Pursuant to Rule 429, this Registration Statement relates to shares previously registered on Form N-1A (File No. 02-22019). Multi-Cap Growth Portfolio has also executed this Registration Statement. CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE GLOBAL GROWTH FUND Two International Place Boston, Massachusetts 02110 August 30, 2010 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Global Growth Fund (Global Fund), a series of Eaton Vance Growth Trust (the Trust), on October 8, 2010 to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the Global Fund into corresponding shares of Eaton Vance Multi-Cap Growth Fund (the Multi-Cap Fund), a series of the Trust (the Reorganization  ). The investment objective of Global Fund is to seek long-term capital growth and the investment objective of Multi-Cap Fund is to achieve capital growth. Multi-Cap Fund also has a secondary consideration of investment income. Global Fund and Multi-Cap Fund invest ^ their assets in Global Growth Portfolio and Multi-Cap Growth Portfolio, respectively. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Board of Trustees has determined that it is in the best interests of the Global Fund to be merged into the Multi-Cap ^ Fund. We believe that you would benefit from the Reorganization because you would become shareholders of a larger fund with a lower expense ratio. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Global Fund does need your vote. You can vote by mail or by telephone, as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Global Fund avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, Thomas E. Faust Jr. President Eaton Vance Growth Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE GLOBAL GROWTH FUND Two International Place Boston, Massachusetts 02110 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held October 8, 2010 Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be Held on Friday, October 8, 2010: The Notice of Special Meeting of Shareholders, Proxy Statement, Proxy Card and Shareholder Reports are available on the Eaton Vance website at www.eatonvance.com , by selecting Individual Investors ^ and then  Investor Resources ^ followed by Important Fund Documents . A Special Meeting of Shareholders of Eaton Vance Global Growth Fund (the Global Fund) will be held at the principal office of the Global Fund, Two International Place, Boston, Massachusetts 02110, on Friday, October 8, 2010 at 3:00 p.m. (Eastern ^ time ), for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of the Global Fund into corresponding shares of Eaton Vance Multi-Cap Growth Fund (the Multi-Cap Fund). The Plan provides for the transfer of all of the assets and liabilities of the Global Fund to the Multi- Cap Fund ^ in exchange for corresponding shares of Multi-Cap Fund ^ . 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of Eaton Vance Growth Trust (the Trust). The Board of Trustees of the Trust has fixed the close of business on August 19, 2010 as the record date for the determination of the shareholders of the Global Fund entitled to notice of, and to vote at, the meeting and any adjournments or postponements thereof. By Order of the Board of Trustees, Maureen A. Gemma Secretary Eaton Vance Growth Trust August 30, 2010 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the Global Fund avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE GLOBAL GROWTH FUND By And In Exchange For Shares of EATON VANCE MULTI-CAP GROWTH FUND Two International Place Boston, Massachusetts 02110 August 30, 2010 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Special Meeting of Shareholders (the Special Meeting) of Eaton Vance Global Growth Fund (the Global Fund), a series of Eaton Vance Growth Trust (the Trust), a Massachusetts business trust registered as an open-end management investment company to be held on October 8, 2010 (the Meeting Date) at 3:00 p.m., Eastern ^ time , at Two International Place, Boston, MA 02110. This document is both the Proxy Statement of the Global Fund and a Prospectus of Eaton Vance Multi-Cap Growth Fund (the Multi-Cap Fund), also a series of the Trust. The Global Fund and the Multi-Cap Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds. A proxy card is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote by telephone. The proxy is solicited on behalf of the Board of Trustees of the Trust (the Board or Trustees). This Proxy Statement/Prospectus relates to the proposed reorganization of Class A shares, Class B shares and Class C shares of the Global Fund into the corresponding class of shares of the Multi-Cap Fund (the Reorganization). The Agreement and Plan of Reorganization (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of the Global Fund to the Multi-Cap Fund in exchange for shares of the Multi-Cap Fund. Following the transfer, Multi-Cap Fund shares will be distributed to shareholders of the Global Fund and Global Fund and its corresponding portfolio, Global Growth Portfolio, will be terminated. As a result, each shareholder of the Global Fund will receive Multi-Cap Fund shares equal in value to the value of such shareholders Global Fund shares, calculated as of the close of regular trading on the New York Stock Exchange on the business day immediately prior to the Reorganization. If the Reorganization is approved by shareholders on the Meeting Date, it is anticipated that the Reorganization will be consummated in early November 2010. Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator ^ Computershare Fund Services, 280 Oser Avenue, Hauppauge, New York 11788 , or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. If you attend the meeting in person, please be prepared to present photo identification. Proxies voted by telephone may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about August 30, 2010. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on August 19, 2010 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each share of the Global Fund held. The number of shares of beneficial interest of each class of each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of each Fund as of the Record Date, along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know when considering the Reorganization. You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of Multi-Cap Fund dated January 1, 2010 (the Multi-Cap Fund Prospectus), which is incorporated by reference herein. A Statement of Additional Information dated August 30, 2010 that relates to this Proxy Statement/Prospectus and contains additional information about the Multi-Cap Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus (the Global Fund Prospectus) dated January 1, 2010 as supplemented, and the Statement of Additional Information (the Global Fund SAI) of the Global Fund ^ dated January 1, 2010 and the Statement of Additional Information of the Multi-Cap Fund dated January 1, 2010 (the Multi-Cap Fund SAI) are on file with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. The Annual Reports to Shareholders for Global Fund and Multi-Cap Fund dated August 31, 2009 and the semi-annual reports to shareholders dated February 28, 2010 have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. Upon request, copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Funds, c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: ^ Proxy Coordinator  Mutual ^ Fund Operations, or call 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the Global Fund and the Multi-Cap Fund. ^ These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense . ii TABLE OF CONTENTS Page SUMMARY 1 FUND EXPENSES 2 REASONS FOR THE REORGANIZATION 4 INFORMATION ABOUT THE REORGANIZATION 6 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE GLOBAL FUND COMPARE TO THAT OF THE MULTI-CAP FUND? 10 PRINCIPAL RISK FACTORS 12 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS 13 INFORMATION ABOUT THE FUNDS 13 VOTING INFORMATION 14 DISSENTERS RIGHTS 15 GLOBAL FUND FINANCIAL HIGHLIGHTS 16 MULTI-CAP FUND FINANCIAL HIGHLIGHTS 18 EXPERTS 20 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B-1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus, the Plan and the other documents referred to herein. Proposed Transaction . The Trustees of the Trust have approved the Plan, which provides for the transfer of all of the assets of the Global Fund to the Multi-Cap Fund in exchange for the issuance of Multi-Cap Fund shares and the assumption of all of the Global Funds liabilities by the Multi-Cap Fund at a closing to be held as soon as practicable following approval of the Reorganization by shareholders of the Global Fund at the Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the corresponding class of the Multi-Cap Fund immediately after the Reorganization will be the same as the value of such shareholders account with the Global Fund immediately prior to the Reorganization. Following the transfer, Multi-Cap Fund shares will be distributed to shareholders of the Global Fund and the Global Fund and its corresponding portfolio, Global Growth Portfolio, will be terminated. As a result of the Reorganization, each shareholder of the Global Fund will receive full and fractional Multi-Cap Fund shares equal in value at the close of regular trading on the New York Stock Exchange on the Closing date to the value of such shareholders shares of the Global Fund. At or prior to the Closing, the Global Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income, its net tax-exempt interest income, and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the Trust as defined in the Investment Company Act of 1940, as amended (the 1940 Act) (Independent Trustees), have determined that the interests of existing shareholders of Global Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of the Global Fund. Background for the Proposed Transaction . The Board of Trustees of the Trust considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered that, among other things, combining the Funds would produce potential economies of scale and reduce the expense ratio for the Global Funds shareholders, and the Reorganization would be tax-free for federal income tax purposes. Moreover, the Trustees considered that shareholders of Global Fund would benefit from a larger fund with similar investment objectives and policies. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interests of the Global Fund and has recommended that the Global Funds shareholders vote for the Reorganization. Objectives, Restrictions and Policies . The Funds have similar investment objectives and similar policies and restrictions. Each Fund invests primarily in equity securities. Unlike Multi-Cap Growth Portfolio, the corresponding portfolio of Multi-Cap Fund, Global Growth Portfolio has no restriction on investment in foreign securities. Multi-Cap Growth Portfolio is permitted to invest up to 25% of its net assets in foreign securities (including securities issued by companies located in emerging markets) , but may invest without limit in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks). The Funds fundamental and non-fundamental investment restrictions are substantially the same, although some are worded differently. Each Fund is a feeder fund investing in their own master fund. In a master-feeder structure, the feeder fund invests all or substantially all of its assets in a single master fund, which directly owns a portfolio of securities. The master fund in which each Fund invests is sometimes referred to herein as its Portfolio. Fund Fees, Expenses and Services . Multi-Cap Fund (total net assets of approximately $160.4 million as of April 30, 2010) is significantly larger than Global Fund (total net assets of approximately $56.0 million as of April 30, 2010). As described below, Multi-Cap Fund has a lower total expense ratio than Global Fund. As a result of the Reorganization, the Global Funds shareholders are expected to benefit from the Multi-Cap Funds lower expense ratio. 1 Both Funds offer Class A, Class B and Class C shares. As a result of the Reorganization, shareholders of Class A shares, Class B shares and Class C shares of Global Fund would receive shares of the corresponding class of the Multi-Cap Fund. The privileges and services associated with the corresponding share class of each Fund are identical. See Distribution Arrangements for details on the distribution and service fees. Class B shares of each Fund have a conversion feature, whereby they convert to the lower cost Class A shares eight years after their initial purchase. Distribution Arrangements . Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Funds principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a sales charge; Class B and Class C shares of each Fund are sold at net asset value subject to a contingent deferred sales charge (CDSC). The distribution and service fee payable for Class A shares of Multi-Cap Fund is 0.25%, which is lower than the 0.50% distribution and service fee payable on Class A shares of Global Fund. As a result, it is beneficial to Class A shareholders of Global Fund to be exchanged into the lower cost Class A shares of Multi-Cap Fund. Class B shares and Class C shares of each Fund pay distribution and service fees equal to 1.00% of average daily net assets annually. As a result of the Reorganization, shareholders of Class A shares, Class B shares and Class C shares of Global Fund would receive shares of the corresponding class of the Multi-Cap Fund. Redemption Procedures and Exchange Privileges . The Global Fund and the Multi-Cap Fund offer the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guarantees. The respective classes of each Fund have the same exchange privileges. Tax Consequences . The Global Fund expects to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the Global Funds shareholders will not recognize a taxable gain or loss on the receipt of shares of the Multi-Cap Fund in liquidation of their interest in Global Fund. Their tax basis in Multi-Cap Fund shares received in the Reorganization will be the same as their tax basis in the Global Fund shares, and the tax holding period will be the same. FUND EXPENSES Expenses shown are those for the year ended April 30, 2010 and on a pro forma basis giving effect to the Reorganization as of such date. Fund Fees and Expenses Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of 5.75% None None offering price) Maximum Deferred Sales Charge (Load) (as a percentage of None 5.00% 1.00% the lower of net asset value at time of purchase or redemption) 2 Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment* Global Fund Class A Class B Class C Management Fees 1.125% 1.125% 1.125% Distribution and Service (12b-1) Fees 0.500% 1.000% 1.000% Other Expenses 1.000% 1.000% 1.000% Acquired Fund Fees and Expenses 0.010% 0.010% 0.010% Total Annual Fund Operating Expenses 2.635% 3.135% 3.135% Expense Reimbursement** (0.625)% (0.625)% (0.625)% ^ Net Annual Fund Operating Expenses ^ 2.010% 2.510% 2.510% ^ Multi-Cap Fund Class A Class B Class C Management Fees 0.625% 0.625% 0.625% Distribution and Service (12b-1) Fees 0.250% 1.000% 1.000% Other Expenses 0.405% 0.405% 0.405% Acquired Fund Fees and Expenses 0.010% 0.010% 0.010% Total Annual Fund Operating Expenses 1.290% 2.040% 2.040% Pro Forma Combined Fund Class A Class B Class C Management Fees 0.625% 0.625% 0.625% Distribution and Service (12b-1) Fees 0.250% 1.000% 1.000% Other Expenses 0.425% 0.425% 0.425% Acquired Fund Fees and Expenses 0.010% 0.010% 0.010% Total Annual Fund Operating Expenses 1.310% 2.060% 2.060% Expense Reimbursement*** (0.020)% (0.020)% (0.020)% ^ Net Annual Fund Operating Expenses ^ 1.290% 2.040% 2.040% ^ * Expenses in the tables above and the Example below reflect the expenses of the Fund and the Portfolio. ** The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 2.00% for Class A shares and 2.50% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2010 . The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. *** Effective with the consummation of the Reorganization, the Adviser has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 1.28% for Class A shares and 2.03% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2011. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Global Fund Class A $787 $1,311 $1,860 $3,349 Class B $754 $1,309 $1,788 $3,285 Class C $354 $909 $1,588 $3,400 Multi-Cap Fund Class A $699 $960 $1,242 $2,042 Class B $707 $1,040 $1,298 $2,176 Class C $307 $640 $1,098 $2,369 Pro Forma Combined Fund Class A $699 $964 $1,250 $2,062 Class B $707 $1,044 $1,307 $2,196 Class C $307 $644 $1,107 $2,388 3 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Global Fund Class A $787 $1,311 $1,860 $3,349 Class B $254 $909 $1,588 $3,285 Class C $254 $909 $1,588 $3,400 Multi-Cap Fund Class A $699 $960 $1,242 $2,042 Class B $207 $640 $1,098 $2,176 Class C $207 $640 $1,098 $2,369 Pro Forma Combined Fund Class A $699 $964 $1,250 $2,062 Class B $207 $644 $1,107 $2,196 Class C $207 $644 $1,107 $2,388 REASONS FOR THE REORGANIZATION The Reorganization was proposed to the Board of Trustees of the Trust because the Global Fund has failed to gain significant asset levels . In reaching the decision to recommend that the shareholders of the Global Fund vote to approve the Reorganization, the Trustees considered a number of factors, including factors identified by Eaton Vance Management ( EVM  or Eaton Vance) in connection with its recommendation that the Trustees approve the Reorganization. The Trustees, including the Independent Trustees, concluded that the Reorganization would be in the best interests of Global Fund and that the interests of existing shareholders would not be diluted as a consequence thereof. The factors considered by the Trustees include the following: Objectives, Restrictions and Policies. The Global Fund and Multi-Cap Fund have similar investment objectives and similar policies and restrictions. Each Fund invests primarily in equity securities. One distinction in their investment policies is that the Global Fund has no restriction on investment in foreign securities, while Multi-Cap Fund is permitted to invest up to 25% of its net assets in foreign securities (including securities issued by companies located in emerging markets) but may invest without limit in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks). Multi-Cap Fund may also invest in dividend-paying stocks to help achieve its secondary consideration of investment income. Both Funds may engage in derivative transactions to seek return, to hedge against fluctuations in securities prices, interest rates of currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: the purchase or sale of forward or futures contracts; options on futures contracts; exchange-traded and over-the-counter options; equity collars and equity swap agreements. Each Fund may also engage in covered short sales (on individual securities held or on an index or basket of securities whose constituents are held in whole or in part). Each Fund and each Portfolio are diversified funds and portfolios, respectively . Effect on Class Structure and Services. Global Fund and Multi-Cap Fund each offer Class A, Class B and Class C shares. As a result of the Reorganization, shareholders of each class of shares of Global Fund would receive the corresponding class of shares of Multi-Cap Fund. The privileges and services associated with the corresponding share class of each Fund are identical. The distribution and service fee payable for Class A shares of Multi-Cap Fund is 0.25%, which is lower than the 0.50% distribution and service fee payable on Class A shares of Global Fund. As a result, it is beneficial to Class A shareholders of Global Fund to be exchanged into the lower cost Class A shares of Multi-Cap Fund. 4 Effect on Fund Fees, Expenses and Services. Multi-Cap Fund is significantly larger and has a lower total expense ratio than Global Fund. As of April 30, 2010, the fees and expenses of Class A shares of Global Fund and Multi-Cap Fund, and the pro forma fees and expenses assuming Global Fund merged into Multi-Cap Fund on that date, are as follows: Global Fund Multi-Cap Fund Pro Forma Advisory Fee 1.125% 0.625% 0.625% 12b-1 Fee 0.50% 0.25% 0.25% Total Expenses 2.01% 1.29% 1.29% (1) The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 2.00% for Class A shares and 2.50% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2010 . The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. (2) Effective with the consummation of the Reorganization, the Adviser has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 1.28% for Class A shares and 2.03% for Class B and Class C shares. This expense reimbursement will continue through December 31, 2011. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Effect on Fund Fees and Expenses. The annual management fees of Multi-Cap Growth Portfolio are 0.50% lower than those of Global Growth Portfolio. The annual advisory fee rate for Global Growth Portfolio is 0.75% annually of average daily net assets up to $500 million, and at reduced rates on net assets of $500 million and above. The annual advisory fee rate for Multi-Cap Growth Portfolio is 0.625% annually of average daily net assets up to and including $300 million, and at reduced rates thereafter. In addition, Global Fund currently pays management fees to EVM equal to 0.125% annually of average daily net assets up to $500 million and Global Growth Portfolio currently pays EVM administrative fees equal to 0.25% annually on average daily net assets up to $500 million, both at reduced rates thereafter. EVM is not currently receiving a fee for serving as administrator of Multi-Cap Fund. If the Reorganization is consummated, EVM estimates Global Fund will realize a significant reduction in other expenses. On a pro forma basis assuming the consummation of the Reorganization on April 30, 2010, the total fund expenses payable by former Global Fund shareholders would decrease by approximately 72 basis points (or 0.72%) for Class A shareholders and by approximately 47 basis points (or 0.47%) for Class B and Class C shareholders after the Reorganization. The Reorganization is expected to result in a 0.02% increase in total annual operating expenses paid by Multi-Cap Fund, which primarily will be due to higher transfer agency costs. To address this increase, EVM has agreed to reimburse Multi-Cap Funds expenses as described above. This expense reimbursement will continue through December 31, 2011 and will be subject to the terms of the expense reimbursement agreement between EVM and the Eaton Vance funds. Costs of the Reorganization . The Global Fund will bear the costs of the Reorganization, including legal, printing, mailing and solicitation costs. These costs are estimated at approximately $70,000. Tax Consequences. The Global Fund will seek to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the Global Fund shareholders will not recognize a taxable gain or loss on the receipt of shares of the Multi-Cap Fund in liquidation of their interest in the Global Fund. Their tax basis in Multi-Cap Fund shares received in the Reorganization will be the same as their tax basis in the Global Fund shares, and the tax holding period will be the same. Multi-Cap Funds tax basis for the assets received in the Reorganization will be the same as the Global Funds basis immediately before the Reorganization, and Multi-Cap Funds tax holding period for those assets will include Global Funds holding period. Shareholders should consult their tax advisers regarding the effect, if any, of the Reorganization in light of their individual circumstances. It is possible that the Reorganization would preclude utilization of approximately $37.1 million in capital loss carryforwards of Global Fund. However, these carryforwards could be used to offset capital gains realized by Global Fund prior to the Reorganization. For more information, see Information About the Reorganization  Federal Income Tax Consequences. 5 Relative Performance. Multi-Cap Fund outperformed Global Fund on a total return basis for the one-, three-, five- and ten-year periods ended April 30, 2010. No Dilution. After the Reorganization, each former shareholder of the Global Fund will own shares of Multi-Cap Fund equal to the aggregate value of his or her shares of the Global Fund immediately prior to the Reorganization. Because shares of Multi-Cap Fund will be issued at the per share net asset value of the Fund in exchange for the assets of the Global Fund, that, net of the liabilities of the Global Fund assumed by Multi-Cap Fund, will equal the aggregate value of those shares, the net asset value per share of Multi-Cap Fund will be unchanged. Thus, the Reorganization will not result in any dilution to shareholders. Terms of the Plan. The Trustees considered the terms and conditions of the Plan and the costs associated with the Reorganization, to be borne by the Global Fund. Impact on ^ EVM ^ . After the reorganization, Boston Management and Research (BMR) will continue to serve as investment adviser to Multi-Cap Growth Portfolio. BMR and its affiliates will collect advisory and distribution and service fees on Global Funds assets acquired by Multi-Cap Fund pursuant to the Reorganization (and would no longer be paying a portion of the advisory fee to Eagle Global Advisors L.L.C. (Eagle), who served as sub-adviser for a portion of the Global Growth Portfolio. In the case of advisory fees, BMR would collect fees on the Global Growth Portfolios assets at the incremental advisory fee rates currently (0.625% annually) applicable to the Multi-Cap Fund, assuming the Reorganization occurred on April 30, 2010. At current asset levels, the Reorganization would result in approximately $54,287 in decreased fee revenue annually to EVM. However, as a result of the reorganization, EVM will no longer be required to reimburse expenses on the Global Fund, resulting in a savings of approximately $334,000 annually. It is expected that this will be partially offset by the estimated reimbursement of Multi-Cap Funds expenses of approximately $54,000 annually, resulting in an estimated net savings for EVM of $280,000. Other Considerations . It is expected that Global Fund will dispose of securities in advance of the Reorganization and, in that connection, it will realize capital gains. EVM believes that Global Fund has sufficient capital loss carryforwards to offset any such gain. Global Fund also will incur transaction costs in connection with such sales equal to approximately 5 basis points of the net assets to be sold or in dollar terms, approximately $30,000 (assuming all of Global Portfolios securities currently managed by Eagle are liquidated) . EVM believes that the substantial benefits that will accrue to Global Fund shareholders as a result of the Reorganization (such as the estimated expense reduction of approximately 72 basis points (or 0.72%) for Class A shares and 47 basis points (or 0.47%) for Class B and Class C shares) outweigh the expenses associated with the Reorganization. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interest of shareholders and recommends that the Global Funds shareholders vote for the Reorganization. INFORMATION ABOUT THE REORGANIZATION At a meeting held on June 7, 2010, the Board of Trustees of the Trust approved the Plan in the form set forth as Appendix A to this Proxy Statement/Prospectus. The summary of the Plan is not intended to be a complete statement of all material features of the Plan and is qualified in its entirety by reference to the full text of the Plan attached hereto as Appendix A. Agreement and Plan of Reorganization . The Plan provides that, at the Closing, the Trust shall transfer all of the assets of the Global Fund and assign all liabilities to Multi-Cap Fund, and Multi-Cap Fund shall acquire such assets and shall assume such liabilities upon delivery by Multi-Cap Fund to the Global Fund on the Closing date of Class A, Class B and Class C Multi-Cap Fund shares (including, if applicable, 6 fractional shares). The value of Class A, Class B and Class C shares issued to the Global Fund by Multi-Cap Fund will be the same as the value of Class A, Class B and Class C shares that the Global Fund has outstanding on the Closing date. The Multi-Cap Fund shares received by the Global Fund will be distributed to the Global Fund shareholders, and the Global Fund shareholders will receive Class A, Class B and Class C shares of the corresponding class of Multi-Cap Fund equal in value to those of the Global Fund held by such shareholder. Multi-Cap Fund will assume all liabilities, expenses, costs, charges and reserves of the Global Fund on the Closing date. At or prior to the Closing, the Global Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to the Global Funds shareholders all of the Global Funds investment company taxable income, net tax-exempt interest income, and net capital gain, if any, realized (after reduction for any available capital loss carry-forwards) in all taxable years ending at or prior to the Closing. At, or as soon as practicable after the Closing, the Global Fund shall liquidate and distribute pro rata to its shareholders of record as of the close of trading on the New York Stock Exchange on the Closing date the full and fractional Multi-Cap Fund Class A, Class B and Class C shares equal in value to the Global Funds shares exchanged. Such liquidation and distribution will be accomplished by the establishment of shareholder accounts on the share records of Multi-Cap Fund in the name of each shareholder of the Global Fund, representing the respective pro rata number of full and fractional Multi-Cap Fund Class A, Class B and Class C shares due such shareholder. All of Multi-Cap Funds future distributions attributable to the shares issued in the Reorganization will be paid to shareholders in cash or invested in additional shares of Multi-Cap Fund at the price in effect as described in the Multi-Cap Funds prospectus on the respective payment dates in accordance with instructions previously given by the shareholder to the Funds transfer agent. The consummation of the Plan is subject to the conditions set forth therein. Notwithstanding approval by shareholders of the Global Fund, the Plan may be terminated at any time prior to the consummation of the Reorganization without liability on the part of either party or its respective officers, trustees or shareholders, by either party on written notice to the other party if certain specified representations and warranties or conditions have not been performed or do not exist on or before December 31, 2010. The Plan may be amended by written agreement of its parties without approval of shareholders and a party may waive without shareholder approval any default by the other or any failure to satisfy any of the conditions to its obligations; provided, however, that following the Special Meeting, no such amendment or waiver may have the effect of changing the provision for determining the number of Multi-Cap Fund shares to be issued to the Global Funds shareholders to the detriment of such shareholders without their further approval. Costs of the Reorganization . The Global Fund will bear the costs of the Reorganization, including legal, printing, mailing and solicitation costs. The costs of the Reorganization are estimated at approximately $70,000. Description of Multi-Cap Fund Shares . Full and fractional Class A, Class B and Class C shares of Multi-Cap Fund will be distributed to the Global Funds shareholders in accordance with the procedures under the Plan as described above. Each Multi-Cap Fund share will be fully paid, non-assessable when issued and transferable without restrictions and will have no preemptive or cumulative voting rights and have only such conversion or exchange rights as the Trustees may grant in their discretion. Federal Income Tax Consequences . It is expected that the Reorganization will qualify as a tax-free transaction under Section 368(a) of the Internal Revenue Code, which is expected to be confirmed by the legal opinion of K&L Gates LLP at the Closing. Accordingly, shareholders of the Global Fund will not recognize any capital gain or loss and the Global Funds assets and capital loss carry-forwards should be transferred to Multi-Cap Fund without recognition of gain or loss. It is possible, however, that the Reorganization may fail to satisfy all of the requirements necessary for tax-free treatment, in which event the transaction will nevertheless proceed on a taxable basis. In this event, the Reorganization will result in the recognition of gain or loss to the Global Funds shareholders 7 depending upon their tax basis (generally, the original purchase price) for their Global Fund shares, which includes the amounts paid for shares issued in reinvested distributions, and the net asset value of shares of Multi-Cap Fund received in the Reorganization. Shareholders of the Global Fund would, in the event of a taxable transaction, receive a new tax basis in the shares they receive of Multi-Cap Fund (equal to their initial value) for calculation of gain or loss upon their ultimate disposition and would start a new holding period for such shares. Shareholders should consult their tax advisers regarding the effect, if any, of the proposed Reorganization in light of their individual circumstances. Because the foregoing discussion relates only to the federal income tax consequences of the Reorganization, shareholders should also consult their tax advisers as to state and local tax consequences, if any. Capitalization . The following table (which is unaudited) sets forth the capitalization of Global Fund and Multi-Cap Fund as of April 30, 2010, and on a pro forma basis as of that date giving effect to the proposed acquisition of assets of the Global Fund at net asset value. Net Assets Net Asset Value per Shares Outstanding Share Global Fund Class A $44,206,959 $16.31 Adjustments* (55,310) ($0.02) Class B 4,310,332 $16.01 Adjustments* (5,393) ($0.02) Class C 7,430,519 $15.40 Adjustments* ($0.02) Total Adjustments* (70,000) Total Net Assets Net Asset Value per Shares Outstanding Share Multi-Cap Fund Class A $131,052,866 $7.43 Class B 8,328,198 $7.24 Class C $7.23 Total Pro Forma Combined Net Asset Value per After Reorganization Net Assets Share Shares Outstanding Class A $175,204,515 $7.43 Class B 12,633,137 $7.24 Class C $7.23 Total * The Global Fund will bear the expenses of the Reorganization including those as described in How Will Proxies be Solicited and Tabulated? below. Performance Information . The following bar charts and tables provide some indication of risks of investing in each Fund by showing how the Funds average annual returns over time compare with those of broad-based securities market indices. The returns in the bar are for Class B shares of Global Fund and Class A shares of Multi-Cap Fund and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Each Funds performance reflects the effect of expense reductions. Absent these reductions, performance would have been lower. Updated Fund performance information can be obtained by visiting www.eatonvance.com . 8 During the ten years ended December 31, ^ , the highest quarterly total return for Class B was ^ % for the quarter ended ^ June 30, 2009 , and the lowest quarterly return was 30.08% for the quarter ended December 31, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, ^ 2009 to ^ June 30, ^ ) was ^ -13.82 %. ^ During the ten years ended December 31, ^ , the highest quarterly total return for Class A was 26.87% for the quarter ended June 30, 2003, and the lowest quarterly return was 33.13% for the quarter ended December 31, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, ^ 2009 to ^ June 30, 2009) was ^ -9.00 %. Global Fund Average Annual Total Return as of December ^ 31, 2009 Investment Period One Year Five Years Ten Years Class A Return Before Taxes ^ 28.70% ^ -0. 67% -3.13% Class B Return Before Taxes 30 % -0.39% -3.11% Class B Return After Taxes on Distributions ^ 30.82% -0.28% -3.19% Class B Return After Taxes on Distributions and the Sale of Class B Shares 20.27% -0.20% -2.56% Class C Return Before Taxes 34.77% 0.01% -3.11% Morgan Stanley Capital International (MSCI) World Index (reflects net 29.99% 2.01% ^ -0. 24% dividends, which reflect the deduction of withholding taxes) Multi-Cap Fund Average Annual Total Return as of December ^ 31, 2009 Investment Period One Year Five Years Ten Years Class A Return Before Taxes ^ 40.57% ^ 1.41% ^ -0.02% Class A Return After Taxes on Distributions ^ 40.03% ^ 0.57% ^ -0.88% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ 26.51% ^ 1.06% ^ -0.21% Class B Return Before Taxes ^ 43.29% ^ 1.60% ^ -0.17% Class C Return Before Taxes ^ % ^ 1.92% ^ -0.18% Russell Midcap Growth Index (reflects no deduction for fees, expenses or (taxes) ^ 46.29% ^ 2.40% ^ -0.52% S&P 500 Index (reflects no deduction for fees, expenses or taxes) ^ 26.47% ^ 0.42% ^ -0.95% 9 These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. Eagle Global Advisors L.L.C. began managing a portion of the Global Growth Portfolio on April 1, 2006. The performance includes the performance of the Portfolios prior co-investment advisor. The MSCI World Index is an unmanaged index of global equity securities. Investors cannot invest directly in an index. (Source: Lipper, Inc.) The Global Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. During 1999, the Funds performance benefited significantly from certain telecommunications stocks. This performance is not typical and may not be repeated. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented ^ . Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. Managements Discussion of Fund Performance . The total returns of Multi-Cap Fund and the factors that materially affected its performance during the most recent fiscal year are contained in its Annual Report dated August 31, 2009 and its Semi-Annual Report dated February 28, 2010, which are incorporated by reference into this Proxy Statement/Prospectus and relevant portions of which are attached hereto as Appendix B. The performance of Global Fund is described under the caption  Managements Discussion of Fund Performance ^  and ^ Fund Performance  in the Annual Report of Global Fund for the year ended August 31, 2009 and in its Semi-Annual Report dated February 28, 2010, which were previously mailed to Global Fund shareholders and is incorporated by reference into this Proxy Statement/Prospectus. HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE GLOBAL FUND COMPARE TO THAT OF THE MULTI-CAP FUND? Below is a summary comparing the business, investment objectives, principal investment strategies and policies of the Global Fund and the Multi-Cap Fund. Each Funds current prospectus contains a detailed discussion of each Funds respective investment strategies and other investment policies. Global Fund Multi-Cap Fund Business A diversified series of Growth Trust. Same Master-Feeder Seeks to meet its investment objective Seeks to meet its investment objective by Structure by investing in Global Growth Portfolio. investing in Multi-Cap Growth Portfolio. Investment To seek long-term capital growth. To seek capital growth with a secondary Objective consideration of investment income (invests primarily in common stocks). 10 Global Fund Multi-Cap Fund 80% Normally invests at least 80% of its total None Investment assets in equity securities of foreign and Policy domestic companies. Foreign May invest in securities of both established May invest up to 25% of its net assets in Investments and emerging companies operating in foreign securities including emerging developed and emerging economies. As an markets. May also invest without limit in alternative to holding foreign-traded securities of foreign companies that trade on securities, the Fund may invest in dollar- U.S. exchanges or in the over-the-counter denominated securities of foreign companies market (including depositary receipts which that trade on U.S. exchanges or in the U.S. evidence ownership in underlying foreign over-the-counter market (including stocks). depositary receipts that evidence ownership in underlying foreign securities). Securities Common stocks of companies expected to Common stocks of U.S. growth companies. Acquired by the grow in value over time. Fund Derivatives Global Fund may engage in derivative Same transactions to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: the purchase or sale of forward or futures contracts; options on futures contracts; exchange-traded and over- the-counter options; equity collars and equity swap agreements. May also engage in covered short sales. Buy/Sell The portfolio managers seek to purchase The portfolio manager seeks to purchase Strategy stocks that are reasonably priced in relation stocks that are reasonably priced in relation to their fundamental value, and which will to their fundamental value, and that the grow in value over time. The stock selection portfolio manager believes will grow in value process is based on numerous factors, over time. Management of the Fund including the potential for price appreciation, involves consideration of numerous factors risk/return, and the mix of securities in the (such as potential for price appreciation, Fund. A portfolio manager generally will sell risk/return, the mix of securities held by the a stock when they believe it has attained its Fund and, secondarily, long-term dividend optimum value. Because of the dynamic prospects). The sell process combines nature of many portfolio companies, trading bottom-up and top-down considerations. in the Fund may be more frequent than for The portfolio manager will normally consider mutual funds focusing only on established selling securities when they reach their price companies located in only one country. target, other securities are identified to displace a current holding, or fundamentals deteriorate and the original investment case is no longer valid. A top-down assessment of an industry or the economy can also influence the sell decisions at times. Pooled ^ Global Fund may invest up to 10% of its Same Investment net assets in other investment companies, or Vechicles in other pooled accounts. The Fund will 11 Global Fund Multi-Cap Fund indirectly bear its proportionate share of any management fees paid by investment companies in which it invests in addition to the advisory fee paid by the Portfolio. To the extent they exceed 0.01%, the costs associated with such investments will be reflected in Acquired Fund Fees and Expenses in the Annual Fund Operating Expenses ^ table. Real Estate Global Fund may invest up to 10% of its net Same Investment assets in real estate investment trusts. Trusts Securities May seek to earn income by lending portfolio Same Lending securities to broker-dealers or other institutional borrowers. May lend up to one- third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law. Borrowing May borrow amounts up to one-third of the Same value of its total assets (including assets acquired using borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. Borrowings result in increased expense to a Fund and, while they are outstanding, magnify increases or decreases in the value of Fund shares. The Portfolio will not purchase additional investment securities while outstanding borrowings exceed 5% of the value of its total assets. Investment Boston Management and Research Same, except (investment adviser of Multi- Adviser (BMR), Two International Place, Cap Growth Portfolio). Boston, MA 02110 (investment adviser of Global Growth Portfolio). Investment Eagle Global Advisors (Eagle), a None Sub-Adviser majority-owned affiliate of Eaton Vance Corp., 5847 San Felipe, Suite 930, Houston, TX 77057 (sub-adviser of Global Growth Portfolio). Manager Eaton Vance None Administrator Eaton Vance Same Portfolio Arieh Coll Arieh Coll Manager(s) * Vice President of ^ EVM and BMR * Vice President of ^ EVM and BMR * Portfolio manager of a portion of the * Portfolio manager of the Portfolio since Portfolio since 2004 2000 Edward R. Allen, III * Senior Partner at Eagle * Portfolio manager of a portion of the Portfolio since 2006 Thomas N. Hunt, III * Senior Partner at Eagle * Portfolio manager of a portion of the Portfolio since 2006 Distributor Eaton Vance Distributors, Inc. Same 12 ^ PRINCIPAL RISK FACTORS Generally . As discussed above, the Funds have substantially similar investment objectives and policies and, as such, are subject to substantially similar types of risks. See Investment Objective & Principal Policies and Risks in the Multi-Cap Fund Prospectus for a description of the principal risks of investing in the Fund ^ . Principal Differences between the Global Fund and Multi-Cap Fund . Although Global Fund and the Multi-Cap Fund both invest in equity securities, Global Fund invests at least 80% of its total assets in equity securities of foreign and domestic companies. The Multi-Cap Fund invests primarily in common stocks of U.S. growth companies but may invest up to 25% of its net assets in foreign securities. Multi-Cap Fund may also invest without limit in securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market. ^ 13 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS General . Global Fund and Multi-Cap Fund are both series of Growth Trust. The Trust is a Massachusetts business trust governed by a Declaration of Trust dated May 25, 1989 ^ , as amended from time to time, and by applicable Massachusetts law. Shareholder Liability . Under Massachusetts law, shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable for the obligations of the trust, including its other series. However, the Declaration of Trust disclaims shareholder liability for acts or obligations of the trust and other series of the trust and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the trust or the trustees. Indemnification out of the trust property for all losses and expenses of any shareholder held personally liable by virtue of his or her status as such for the obligations of the trust is provided for in the Declaration of Trust and By-Laws. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is considered to be remote because it is limited to circumstances in which the respective disclaimers are inoperative and the series would be unable to meet their respective obligations. Copies of the Declaration of Trust may be obtained from the Trust upon written request at its principal office or from the Secretary of the Commonwealth of Massachusetts. INFORMATION ABOUT THE FUNDS Information about Multi-Cap Fund is included in the current Multi-Cap Fund Prospectus, a copy of which is included herewith and incorporated by reference herein. Additional information about Multi-Cap Fund is included in the Multi-Cap Fund SAI, which has been filed with the SEC and is incorporated by reference herein. Information concerning the operation and management of the Global Fund is incorporated herein by reference from the Global Fund Prospectus and Global Fund SAI. Copies may be obtained without charge on Eaton Vances website at www.eatonvance.com, by writing Eaton Vance Distributors, Inc., Two International Place, Boston, MA 02110 or by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time. You will find and may copy information about each Fund (including the statement of additional information and shareholder reports): at the Securities and Exchange Commissions public reference room in Washington, DC (call 1- ^ 800-732-0330 for information on the operation of the public reference room); on the EDGAR Database on the SECs Internet site (http://www.sec.gov); or, upon payment of copying fees, by writing to the SECs public reference section, treet NE, Washington, DC 20549-0102, or by electronic mail at publicinfo@sec.gov. The Trust, on behalf of the Funds, is currently subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files proxy material, reports and other information with the SEC. These reports can be inspected and copied at the SECs public reference section, treet NE, Washington, DC 20549-0102, as well as at the following regional offices: New York Regional Office, 3 World Financial Center, Suite 400, New York, NY 10281-1022; and Chicago Regional Office, 175 W. Jackson Boulevard, Suite 900, Chicago, IL 60604. Copies of such material can also be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, NE, Washington, DC 20549 at prescribed rates. Householding: One Proxy Statement/Prospectus may be delivered to multiple shareholders at the same address unless you request otherwise. You may request that we do not household proxy statements and/or obtain additional copies of the Proxy Statement/Prospectus by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time or writing to Eaton Vance Management, ATTN: Proxy Coordinator  Mutual Fund Operations, Two International Place, Boston, Massachusetts 02110. 14 VOTING INFORMATION What is the Vote Required to Approve the Proposal? The affirmative vote of the holders of a majority of Global Funds outstanding shares, as defined in the 1940 Act, is required to approve the Plan. Such majority vote is the vote of the holders of the lesser of (a) 67% or more of the shares of Global Fund present or represented by proxy at the Special Meeting, if the holders of more than 50% of the outstanding shares are present or represented by proxy, or (b) 50% of the outstanding shares of Global Fund. Class A, Class B and Class C shareholders of Global Fund will vote together as a single group. Approval of the Plan by Global Fund shareholders is a condition of the consummation of the Reorganization. How Do I Vote in Person? If you do attend the Special Meeting and wish to vote in person, we will provide you with a ballot prior to the vote. However, if your shares are held in the name of your broker, bank or other nominee, you must bring a letter from the nominee indicating that you are the beneficial owner of the shares on the Record Date and authorizing you to vote. Please call the Global Fund at 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time if you plan to attend the Special Meeting. If you plan to attend the Special Meeting in person, please be prepared to present photo identification. How Do I Vote By Proxy? Whether you plan to attend the Special Meeting or not, we urge you to complete, sign and date the enclosed proxy card and to return it promptly in the envelope provided. Returning the proxy card will not affect your right to attend the Special Meeting and vote. If you properly fill in and sign your proxy card and send it to us in time to vote at the Special Meeting, your proxy (the individuals named on your proxy card) will vote your shares as you have directed. If you sign your proxy card but do not make specific choices, your proxy will vote your shares FOR the proposal and in accordance with managements recommendation on other matters. If you authorize a proxy, you may revoke it at any time before it is exercised by sending in another proxy card with a later date or by notifying the Secretary of the Global Fund before the Special Meeting that you have revoked your proxy; such notice must be in writing and sent to the Secretary of the Global Fund at the address set forth on the cover page of this Proxy Statement/Prospectus. In addition, although merely attending the Special Meeting will not revoke your proxy, if you are present at the Special Meeting you may withdraw your proxy and vote in person. Shareholders may also transact any other business not currently contemplated that may properly come before the Special Meeting in the discretion of the proxies or their substitutes. How Will Proxies be Solicited and Tabulated? The expense of preparing, printing and mailing this Proxy Statement/Prospectus and enclosures and the costs of soliciting proxies on behalf of the Global Funds Board of Trustees will be borne by the Global Fund. Proxies will be solicited by mail and may be solicited in person or by telephone, facsimile or other electronic means by officers of the Global Fund, by personnel of Eaton Vance, by the Global Funds transfer agent, BNY Mellon Asset Servicing, by broker-dealer firms or by a professional solicitation organization. The Global Fund has retained ^ Computershare to assist in the solicitation of proxies, for which the Global Fund will pay an estimated fee of approximately $60,000, including out-of-pocket expenses. The expenses connected with the solicitation of this proxy and with any further proxies which may be solicited by the Global Funds officers, by Eaton Vance personnel, by the transfer agent, by broker-dealer firms or by ^ Computershare , in person, or by telephone, by telegraph, by facsimile or other electronic means will be borne by the Global Fund. A written proxy may be delivered to the Global Fund or its transfer agent prior to the meeting by facsimile machine, graphic communication equipment or other electronic transmission. The Global Fund will reimburse banks, broker-dealer firms, and other persons holding shares registered in their names or in the names of their nominees, for their expenses incurred in sending proxy material to and obtaining proxies from the beneficial owners of such shares. Total estimated costs of the Reorganization are approximately $70,000. 15 Shareholders also may choose to give their proxy votes by telephone rather than return their proxy cards. Please see the proxy card for details. The Global Fund may arrange for Eaton Vance, its affiliates or agents to contact shareholders who have not returned their proxy cards and offer to have votes recorded by telephone. If the Global Fund records votes by telephone, it will use procedures designed to authenticate shareholders identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. If the enclosed proxy card is executed and returned, or a telephonic vote is delivered, that vote may nevertheless be revoked at any time prior to its use by written notification received by the Global Fund, by the execution of a later-dated proxy card, by the Global Funds receipt of a subsequent valid telephonic vote, or by attending the meeting and voting in person. All proxy cards solicited by the Board that are properly executed and telephone votes that are properly delivered and received by the Secretary prior to the meeting, and which are not revoked, will be voted at the meeting. Shares represented by such proxies will be voted in accordance with the instructions thereon. If no specification is made on the proxy card, it will be voted FOR the matters specified on the proxy card. Abstentions and broker non-votes ( i.e ., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other person entitled to vote shares on a particular matter with respect to which the broker or nominee does not have discretionary power) will be treated as shares that are present at the meeting, but which have not been voted. Accordingly, abstentions and broker non-votes will assist the Global Fund in obtaining a quorum, but may have the effect of a No vote on the proposal. How is a Quorum Determined and What Happens if There is an Adjournment? What constitutes a quorum for purposes of conducting a valid shareholder meeting, such as the Special Meeting, is set forth in the Trusts By-Laws. Under the By-Laws of the Trust, the presence, in person or by proxy, of a majority of the outstanding shares is necessary to establish a quorum. If a quorum is not present at the Special Meeting, the persons named as proxies in the enclosed proxy card may propose to adjourn the meeting to permit further solicitation of proxies in favor of the proposal. A meeting, including the Special Meeting, may be adjourned one or more times. Each such adjournment requires the affirmative vote of the holders of a majority of Global Funds shares that are present at the meeting, in person or by proxy. The persons named as proxies will vote in favor of or against, or will abstain with respect to, adjournment in the same proportions they are authorized to vote for or against, or to abstain with respect to, the proposal. ^ The Trustees of the Trust, including the Independent Trustees, recommend approval of the Plan of Reorganization. DISSENTERS RIGHTS Neither the Declaration of Trust nor Massachusetts law grants the shareholders of the Global Fund any rights in the nature of dissenters rights of appraisal with respect to any action upon which such shareholders may be entitled to vote; however, the normal right of mutual fund shareholders to redeem their shares (subject to any applicable contingent deferred sales charges) is not affected by the proposed Reorganization. 16 GLOBAL FUND FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all distributions at net asset value). This information has been audited by Deloitte & Touche LLP, an independent registered public accounting firm, except for the six months ended February 28, 2010 which is unaudited and information for the year ended August 31, 2007 and prior, which was audited by another independent registered public accounting firm. The report of Deloitte & Touche LLP and the Funds financial statements are incorporated herein by reference and included in the Funds annual report, which is available upon request. Global Fund Six Months Ended February 28, 2010 (Unaudited) Year Ended August 31, Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of period $14.880 $14.580 $14.050 $21.350 $20.930 $20.180 $22.300 $21.970 $21.180 Income (Loss) From Operations Net investment income (loss) $ (0.060) $ (0.098) $ (0.094) $ 0.057 $ (0.009) $ (0.008) $ 0.073 $ (0.040) $ (0.038) Net realized and unrealized gain (loss) 0.644 0.626 0.609 (6.477
